This case came before the court upon an order of the assistant' vice chancellor of the first circuit for the defendants to show cause why an injunction should not be granted, to restrain the defend-, ants, among other things, from appropriating the funds of the church otherwise than for the support of public worship according to the standards of the Calvinistic faith, or the protection of the property of the corporation, or for the payment of its debts.
Order to show cause discharged, with costs ; and the temporary injunction dissolved.